Exhibit 10.3




DITECH HOLDING CORPORATION
2018 Equity Incentive Plan


Restricted Cash Award Agreement


This RESTRICTED CASH AWARD AGREEMENT (this “Agreement”) entered into as of this
18 day of July, 2018 (the “Date of Grant”), is between Ditech Holding
Corporation, a Maryland corporation (the “Company”), and Jerry Lombardo (the
“Participant”). The Compensation and Human Resources Committee of the Company’s
Board of Directors (the “Committee”) has determined that it is in the best
interests of the Company and its stockholders to grant the restricted cash award
provided for in this Agreement to the Participant, pursuant to the terms of this
Agreement.
Section 1.    Restricted Cash Award. The Company has granted to the Participant,
on the terms and conditions set forth herein, a restricted cash award with a
value of $290,000 (the “Award”).
Section 2.     Vesting and Forfeiture of Award.
A.General. The Award shall become vested in two installments, (i) $205,000 of
the Award shall vest on February 1, 2019, and (ii) $85,000 of the Award shall
vest on February 1, 2020, in each case subject to the Participant’s continued
Service through each applicable vesting date.
B.Termination of Employment.
i.    For Cause, Voluntary Termination. In the event the Participant’s
employment is terminated by the Company for Cause or by the Participant for any
reason other than as provided in Section 3.B.ii below, the Participant shall
forfeit, immediately and without consideration, any unvested portion of the
Award.
ii.    Certain Other Terminations. In the event the Participant’s employment is
terminated by the Company without Cause (as defined in the Participant’s offer
letter dated as of November 30, 2017, or due to death or Disability prior to a
Change of Control (each as defined in the Company’s 2018 Equity Incentive Plan,
as amended), any unvested installment of the Award shall become vested.
C.Change of Control. If the Award remains outstanding (or equivalent replacement
award is substituted) upon a Change of Control transaction, such Award or
replacement award shall remain subject to the service-vesting requirements in
Section 2.A above. If the Award does not remain outstanding (or equivalent
replacement award is not substituted for the unvested portion of the Award) upon
a Change of Control, then one hundred percent (100%) of any unvested installment
of the Award shall become vested upon such Change of Control.




1



--------------------------------------------------------------------------------




Section 3.     Payment of Award.
A.Payment. The Company shall pay to the Participant, as soon as practicable but
in no event later than thirty (30) business days following the date that the
applicable installment vesting requirement of the Award has been satisfied, an
amount in cash equal to the installment that has vested pursuant to this
Agreement.
B.Tax Withholding. The Company will have the power and the right to deduct or
withhold automatically from any amount deliverable under this Agreement the
amount necessary to satisfy federal, state and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to settlement of the
Award or any other taxable event arising as a result of this Agreement.
Section 4.     Restrictions on Transfer. No portion of the Award may be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Participant,
other than to a designated beneficiary of the Participant, unless and until the
payment of the Award in accordance with Section 3 hereof. In the event of the
Participant’s death, the Award shall become payable to the Participant’s
designated beneficiary. In lieu of such designation, a Participant may, from
time to time, name any beneficiary or beneficiaries to receive any portion of
the Award in case of the Participant’s death before the Participant receives any
or all of such portion of the Award. Each such designation shall revoke all
prior designations by the same Participant and will be effective only when filed
by the Participant in writing (in such form or manner as may be prescribed by
the Committee) with the Company during the Participant’s lifetime. If no validly
designated beneficiary survives the Participant or if each surviving validly
designated beneficiary is legally impaired or prohibited from receiving any
portion of the Award, the Participant’s beneficiary shall be the legatee or
legatees of the Award designated under the Participant’s last will or by such
Participant’s executors, personal representatives or distributees of the Award
in accordance with the Participant’s will or the laws of descent and
distribution.
Section 5.     No Right to Employment. Nothing in this Agreement shall confer
upon the Participant any right to continue in the employment of the Company or
any of its subsidiaries or interfere in any way with the right of the Company or
any of its subsidiaries to terminate the employment of the Participant for any
reason or no reason at any time.
Section 6.     Section 409A. The intent of the parties is that payments and
benefits under this Agreement with respect to the Award be exempt from Section
409A of the United States Internal Revenue Code, and accordingly, to the maximum
extent permitted, this Agreement shall be interpreted and administered to be in
accordance therewith.
Section 7.     Construction. The construction of and decisions under this
Agreement are vested in the Committee, whose determinations shall be final,
conclusive and binding upon the Participant.
Section 8.     Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Maryland, without giving effect to the
choice of law principles thereof.


2



--------------------------------------------------------------------------------




Section 9.     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
Section 10.     Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the legatees, distributees, and personal representatives of
the Participant and the successors of the Company.
Section 11.     Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
thereof, merging any and all prior agreements.


[SIGNATURES ON FOLLOWING PAGE]


3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
effective as of the date first above written.




DITECH HOLDING CORPORATION






By: /s/ Liz Monahan                


Name: Liz Monahan                


Title: Chief HR Officer            




PARTICIPANT




By: /s/ Gerald Lombardo            
                            
Print Name: Gerald (Jerry) Lombardo    


4

